Citation Nr: 0501106	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to dependents' educational 
assistance (DEA) under Chapter 35, Title 38, United States 
Code.  

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty for over 26 years before 
retiring in March 1979.  He died on May [redacted], 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  


FINDINGS OF FACT

1.  In a July 1996 decision, the RO denied entitlement to 
service connection for cause of the veteran's death and for 
DEA under 38 U.S.C. § Chapter 35.  The appellant was notified 
of her procedural appellate rights that same month.  She did 
not appeal the decision as to DEA under 38 U.S.C. § Chapter 
35. 

2.   In December 1996, service connection for the cause of 
the veteran's death to include as a result of exposure to 
herbicides was again denied.  She was notified of procedural 
appellate rights that same month, but she did not appeal this 
decision.  

3.  Evidence submitted since the July 1996 and December 1996 
rating decisions was not previously submitted, but it is not 
related to an unestablished fact necessary to substantiate 
the claims, and it does not raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for the cause of the veteran's death or 
entitlement to DEA under 38 U.S.C. § Chapter 35.  

4.  At the time of his death, service connection had been 
established for bursitis, rated as 10 percent disabling.  
Service connection had also been established for the 
following disorders each of which received a noncompensable 
rating; status post fracture of the head of the left arm 
radius, status post fracture of the fifth left metatarsal, 
bilateral high frequency hearing loss; status post excision 
superficial squamous cell carcinoma, bridge of the nose, 
status post appendectomy, and actinic keratoses.  A combined 
rating of 10 percent was in effect.  

5.  The veteran died on May [redacted], 1996, as a result of 
metastatic carcinoma due to adenocarcinoma of the esophagus.  

6.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in March 
1979 for a period of not less than 5 years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death has not been received.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 4.156(a) (2004).  

2.  New and material evidence to reopen the claim of 
entitlement to DEA under 38 U.S.C. § Chapter 35 has not been 
received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 4.156(a) (2004).  

3.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board notes here that the VCAA letter was sent 
to the appellant in February 2003, before the initial rating 
decision in April 2003.  Moreover, the VCAA letter and SOC 
specifically advised her as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified her that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  She 
was advised that it was her responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  She 
was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA and private medical records, and statements from 
the claimant.  VA made all reasonable efforts to assist her 
in the development of the claims and notified her of the 
information and evidence necessary to substantiate the 
claims.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining a VA examination or opinion.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and Material

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death and whether new and material 
evidence has been presented to reopen a claim of entitlement 
to DEA under Chapter 35, Title 38, United States Code.

A review of the record reflects that the claims described 
above were initially denied in July 1996.  Service connection 
for the cause of the veteran's death was denied again in 
December 1996.  The denial of service connection for the 
cause of the veteran's death, to include as a result of 
exposure of herbicide exposure, was based on the fact that 
the service records were negative for treatment or diagnosis 
of cancer.  The record showed that it was many years after 
service separation before this condition, which resulted in 
the veteran's death, was diagnosed.  Additionally, it was 
noted that metastatic carcinoma, adenocarcinoma of the 
esophagus, was not presumed to have a positive association 
with exposure to herbicides pursuant to the authority granted 
by the Agent Orange Act of 1991.  The claimant, the veteran's 
widow, was notified of this decision in December 1996 and 
this letter provided her with information as to her 
procedural and appellate rights.  She did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

As to the claim of DEA benefits, the RO denied the claim in 
that the veteran did not have a permanent and total service-
connected disability; or a permanent and total disability in 
existence at the time of death; or that he died as a result 
of a service-connected disability.  The claimant was notified 
of this decision in July 1996 and this letter provided her 
with information as to his procedural and appellate rights.  
She did not appeal this decision and it is final.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

However, as to both of these issues, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Effective from August 
29, 2001, the regulations defining "new and material 
evidence" were revised and clarify the types of assistance 
the VA will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  As the appellant filed her 
claim seeking to reopen these issues in January 2003, the 
Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the Board notes that the RO did not reopen the 
veteran's claims for entitlement to service connection for 
the cause of the veteran's death or entitlement to DEA 
benefits under Chapter 35, United States Code.  The Board 
agrees.  

The evidence considered at the time of the July and December 
1996 denials included the appellant's claims, the veteran's 
service medical records and post service VA and private 
treatment records, and the veteran's certificate of death.  
These documents included the private treatment records dated 
in 1995 when the veteran's cancer was initially discovered 
and through April 1996, just before his death in May 1996.  

The evidence associated with the claims file subsequent to 
the RO's 1996 decision includes additional statements as made 
by the claimant.  While the statements added to the record 
are presumed to be true, see Justus v. Principi, 3 Vet. App. 
510, 513 (1992), they are repetitive of previous statements 
made which were previously considered by the RO in 1996, and 
are therefore not new.  Moreover, the claimant, as a 
layperson without medical training or expertise, is not 
qualified to offer opinions regarding diagnosis or etiology 
of medical conditions; as such, her opinions cannot 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  Accordingly, in addition to not being new, the 
statements added to the record and annotations are not 
material to the issues.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

Also associated with the file, as indicated in the August 
2003 were amendments dated subsequent to the 1996 denial as 
detailed above, regarding The Agent Orange Act of 1991.  

Specifically, it is noted that on December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001). 
Section 201 of this Act provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  Previously, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 2002).  This is 
a liberalizing provision, which will be applied in this case.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Here, the veteran's DD 214 shows service in Vietnam.  Thus, 
under the law set forth above, the veteran is entitled to the 
presumption of exposure to Agent Orange.  However, as in the 
previous decision in 1996, a positive association with 
exposure to herbicide is not presumed for the veteran's 
esophageal cancer which resulted in his death.  While some 
liberalizing changes were made to the Agent Orange Action Act 
of 1991 subsequent to the previous denial, these changes did 
not result in the addition of carcinoma of the esophagus as a 
presumed condition associated with Agent Orange exposure.  
Thus, no nexus has been added to the record to associate the 
veteran's terminal cancer to military service.  The evidence 
is not relevant or probative and does not raise a reasonable 
possibility of substantiating the claim.  Thus, the claim as 
to the cause of the veteran's death is not reopened.  
Moreover, as no evidence was presented to show that the 
veteran died as a result of a service-connected disability, 
or that there was a service-connected permanent and total 
disability in effect at the time of his death, the claim of 
entitlement to DEA benefits is not reopened.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318.  

If the veteran's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2004).

Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 38 
U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2004).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been cleared up by two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent to the understanding of 
why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77. Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  As reported earlier, at the time of his death, 
service connection had been established for bursitis, rated 
as 10 percent disabling.  Service connection had also been 
established for the following disorders each of which 
received a noncompensable rating; status post fracture of the 
head of the left arm radius, status post fracture of the 
fifth left metatarsal, bilateral high frequency hearing loss; 
status post excision superficial squamous cell carcinoma, 
bridge of the nose, status post appendectomy, and actinic 
keratoses.  A combined rating of 10 percent was in effect.  
These conditions were not rated at 100 percent for ten years 
prior to his death; nor was he continuously rated as totally 
disabled for the five-year period after his discharge form 
service, and he was never a prisoner of war.  As such, the 
appellant does not meet the requirements to receive DIC 
benefits as a result of his death.  




ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.   

New and material evidence has not been presented to reopen a 
claim of entitlement to DEA under Chapter 35, Title 38, 
United States Code.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


